DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that the device of Group 1 cannot be used to practice another and materially different method.  This is not found persuasive.  Applicant contends that the use of the phrase “additive manufacturing” and the use of the term “additive material” limits the device of claim 1 to only performing the method of Group 2.  As discussed in MPEP 2111.02 the determination of whether a preamble limits a claim is made on a case-by-case basis, and any terminology in the preamble that limits structure of the claimed invention must be treated as a claim limitation.  The issue is whether the phrase “additive manufacturing” limits the structure of the claimed invention.  No particular structural limitation is inherent or implied by reciting that a deposition device is for “additive manufacturing”.  Applicant’s specification does not strictly define additive manufacturing, any structure required to perform additive manufacturing or what constitutes an “additive material”.  There is no structural difference between a deposition device of the prior art such as Svanebjerg as discussed below and the body of the claim of applicant’s invention.  The argument that the device of the claim is limited to the method merely by recitation in the preamble is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 7, 9 and 10 the claims recite limitations that appear to limit the manner in which the device is used.  Claim 7 defines what happens to a signal when used on a material.  Claim 9 defines the surface of the substrate to which the device dispenses material.  Claim 10 defines a thickness of the substrate to which material is dispensed.  It is unclear what structural limitations of the device of claim 1 the claims are intended to introduce in order to further limit the device of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Svanebjerg (PN 2012/0153032).
With regards to claim 1, Svanebjerg teaches a device comprising a dispenser having a tip (10) configured to deposit a material (37) onto a substrate, a transducer (emitter) coupled to the dispenser and configured to transmit an emitted signal from the dispenser via (through) the material to the substrate and a sensor coupled to the dispenser and configured to detect a return signal that has passed through the material and returned from the substrate in which the signal is indicative of the distance between the tip of the dispenser and the substrate (ultrasonic rangefinder, ¶ 0051-0053).  With regards to the limitation in the preamble that the system is an “additive manufacturing” system, as discussed in MPEP 2111.02 the determination of whether a preamble limits a claim is made on a case-by-case basis, and any terminology in the preamble that limits structure of the claimed invention must be treated as a claim limitation.  The issue is whether the phrase “additive manufacturing” limits the structure of the claimed invention.  No particular structural limitation is inherent or implied by reciting that a deposition device is for “additive manufacturing”.  Applicant’s specification does not strictly define additive manufacturing, any structure required to perform additive manufacturing or what constitutes an “additive material”.  As discussed in MPEP 2114 an apparatus claim covers what the device is and not what the device does.  Similarly with regards to the material dispensed by the device being referred to as “an additive material”, there is no particular structure required to dispense some undefined “additive material” in comparison to a generic material capable of being dispensed.  There is no limit on the viscosity, solid or fluid state, or temperature of the material capable of being dispensed that may introduce some structural distinction.  The additive material in the claim is interpreted as describing the material worked upon and is not interpreted as requiring any specific structure.
With regards to claim 6, Svanebjerg teaches an actuator configured to adjust the distance between the nozzle and the substrate based upon the sensed signal (¶ 054).
With regards to claims 7, 9 and 10, the claims recite only a limitation on the manner in which the device is used and do not set forth any additional structural limitations.  As such the device of Svanebjerg is interpreted to read upon the claims.

Claim(s) 1, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Batchelder (Pub No 2014/0048970).
With regards to claim 1, Batchelder teaches a device for additive manufacturing (Abstract) comprising a dispenser having a tip (52) configured to deposit an additive material onto a substrate (Fig. 1, Fig. 4).  Batchelder teaches a non-contact measuring device (Fig. 12) comprising a light emitting device (134) interpreted to read upon a transducer and configured to emit a signal towards the material and substrate to monitor the deposited bead of material including a sensor (138) coupled to the printhead and configured to detect a return signal in which the return signal is indicative of the distance between the tip of the dispenser and the substrate and controller the nozzle height based upon the determined signal (¶ 0099-0102).
With regards to claim 6, Batchelder teaches an actuator configured to adjust the height of the nozzle based upon the detected non-contact signal (Fig. 1, Fig. 12, ¶ 0102).
With regards to claims 7, 9 and 10, the claims recite only a limitation on the manner in which the device is used and do not set forth any additional structural limitations.  As such the device of Batchelder is interpreted to read upon the claims.



Claim(s) 1, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Belser et al. (PN 5666325).
With regards to claim 1, Belser teaches a device comprising a dispenser having a tip configured to deposit a material onto a substrate (Fig. 2), a transducer and sensor for sending and receiving ultrasonic waves or focused shockwaves from the dispenser at the substrate via the dispensed material (Fig. 2, col 3 ln 20-55) meeting all structural limitations of the claimed invention.
With regards to claims 7, 9 and 10, the claims recite only a limitation on the manner in which the device is used and do not set forth any additional structural limitations.  As such the device of Belser is interpreted to read upon the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Batchelder et al. (Pub No 2014/0048970) as applied to claim 1 above, and further in view of Belser et al. (PN 5666325) and Henrikson (Pub No 2008/0260482).
With regards to claims 2 and 5, Batchelder as applied to claim 1 above teaches a non-contact real time monitoring device for depositing material onto a substrate.  Batchelder teaches an emitter and receiver for a non-contact signal including an optical device, but does not explicitly teach the use of a piezoelectric transducer for emitting vibrations.  Batchelder explicitly teaches that a variety of alternative real-time feedback techniques can be used including air gaging and other pressure based measurement techniques (¶ 0104).
In a similar field of endeavor, Belser teaches a non-contact real time monitoring device for depositing material onto a substrate (Fig. 1-3, Abstract).  Belser teaches that known non-contact devices include optical devices (similar to the optical device of Batchelder); however, these devices can require the use of reflective materials or substrates which may not be suitable for use on non-reflective work (col 2 ln 1-11).  Belser teaches that an alternative to the optical means is the use of an ultrasonic transducer and sensor for sending and receiving ultrasonic waves or focused shockwaves from the dispenser at the substrate via the dispensed material (Fig. 2, col 3 ln 20-55) by attaching the vibration device to the tip of the dispenser.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize an alternative non-contact monitoring means such as the ultrasonic device of Belser in the device of Batchelder as both relate to monitoring deposited material on a substrate with a non-contact measurement emitter and sensor presenting a reasonable expectation of success, Batchelder explicitly teaches that other non-contact means can be used prompting one of ordinary skill to look to related art, and Belser teaches that doing so allows for accurate monitoring on non-reflective materials yielding predictable results.
Belser does not teach that the ultrasonic transducer is explicitly a piezoelectric transducer.
In a similar field of endeavor, Henrikson teaches a device comprising an ultrasonic transducer probe in which Henrikson teaches it was known to use a piezo-electric device to emit the ultrasonic waves which are then sensed upon their return (¶ 0031-0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a piezo-electric device similar to Henrikson for the ultrasonic transducer of Belser as Belser does not teach a specific transducer prompting one of ordinary skill to look to related art and both relate to ultrasonic transducers presenting a reasonable expectation of success.
With regards to claim 3, Batchelder teaches using separate emitter and receiving devices (Fig. 12).
With regards to claim 4, Belser teaches that a single emitter and sensor can suffice (col 3 ln 42-55).


Claim(s) 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belser et al. (PN 5666325) as applied to claim 1 above, and further in view of Henrikson (Pub No 2008/0260482).
With regards to claims 2 and 5, Belser teaches that the ultrasonic transducer is configured to generate vibrations and is attached to the tip of the dispenser (Fig. 2); however, Belser does not teach that the ultrasonic transducer is explicitly a piezoelectric transducer.
In a similar field of endeavor, Henrikson teaches a device comprising an ultrasonic transducer probe in which Henrikson teaches it was known to use a piezo-electric device to emit the ultrasonic waves which are then sensed upon their return (¶ 0031-0033).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to utilize a piezo-electric device similar to Henrikson for the ultrasonic transducer of Belser as Belser does not teach a specific transducer prompting one of ordinary skill to look to related art and both relate to ultrasonic transducers presenting a reasonable expectation of success.
With regards to claim 4, Belser teaches that the sensor is the same transducer that emits the waves (col 3 ln 42-55).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belser et al. (PN 5666325) as applied to claim 1 above, and further in view of Pepper et al. (PN 7262861).
With regards to claim 8, Belser teaches an ultrasonic non-contacting sensor, but does not explicitly teach that the sensor is further configured to determine a hardness of the substrate material.
In a similar field of endeavor, Pepper teaches a non-contact ultrasonic device which is capable of measuring not only thickness but also hardness and a variety of other properties based upon a non-contact ultrasonic signal (Abstract, Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the determination of additional properties such as hardness in the device of Belser as both Belser and Pepper relate to non-contact ultrasonic probes presenting a reasonable expectation of success, and incorporation of a known improvement in a similar device presents a case of prima facie obviousness and yields predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742